Citation Nr: 0830989	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for colon cancer as a 
result of exposure to asbestos and/or agent orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and has appealed this case to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  The veteran's claim 
for service connection for colon cancer is subject to this 
stay, and its adjudication therefore must be deferred.

In June 2008, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

The Board notes that the veteran submitted additional medical 
records and a video tape at the travel Board hearing 
accompanied by a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2007).  Thus, the Board may proceed to 
decide the merits of the claim.


FINDINGS OF FACT

1.   The veteran has a current left ear hearing disability.

2.   The competent medical evidence of record does not show 
that a left ear hearing disability was identified during 
service and there is no competent medical evidence of record 
that otherwise links the veteran's left ear hearing loss to 
military service.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A March 2004 VCAA letter informed the veteran of what 
evidence was required to substantiate his claim for service 
connection for left ear hearing loss.  The letter also 
informed the veteran of his and VA's respective duties for 
obtaining evidence.  The VCAA letter requested the veteran to 
provide any evidence in his possession and he was informed 
that it was ultimately his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government.  

However, the veteran was not informed of the disability 
rating and effective date through a VCAA notice letter.  The 
lack of notice with respect to those elements in the 
aforementioned VCAA notice letter is harmless error as the 
claims are being denied and, consequently, no disability 
ratings or effective dates will be assigned.

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, VA 
examination reports, and SSA records.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, copies of letters written to the veteran's parents 
while in service and a video tape regarding the severity of 
the veteran's disabilities.  The Board has carefully reviewed 
such evidence and it concludes that the veteran has not 
identified further available evidence not already of record.  
The veteran sent a VCAA notice response in April 2006 and 
checked the box stating that he had no other information or 
evidence to give VA to substantiate his claim and to decide 
his claim as soon as possible.  There is no other indication 
in the file that there are additional relevant records that 
have not yet been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been developed 
properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim. 

II.  Merits of the Claim for Service Connection

The veteran filed a claim for bilateral hearing loss in 
February 2004.  The RO granted service connection for hearing 
loss of the right ear in May 2004.  However, in the same 
decision, the RO denied service connection for left ear 
hearing loss.  The veteran appeals the denial of service 
connection for left ear hearing loss.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In assessing the veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
veteran has a current hearing disability under VA 
regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385.  
Under this regulation, a hearing disability will be 
determined where any of the following threshold measures has 
been found: where the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; where the auditory threshold for at 
least three of the frequencies is 26 decibels or greater; or 
where speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385

The Board finds that the veteran has current hearing loss in 
the left ear.  A March 2004 VA audiology examination report 
shows auditory thresholds 26 decibels (dB) or higher for at 
least three of the required frequencies in the left ear.  The 
VA examiner noted that the veteran had mild conductive 
hearing loss in his left ear.  As such, the evidence shows 
that the veteran has a current left ear hearing loss 
disability.  Pond, 12 Vet. App. at 346.    

The service medical records indicate that a left ear hearing 
impairment was noted upon entry into service.  Accordingly, 
the Board must initially determine whether the veteran's left 
ear hearing loss preexisted enlistment into active service.  
When no preexisting disorder is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the presumption of soundness arises.  38 U.S.C.A. § 
1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  On 
the other hand, if a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports" and that '[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

In January 1966, the veteran underwent a service entrance 
examination.   The entrance examination noted that the 
veteran's ears were normal; however, his hearing and ears 
were given a numeral designation of "2" under PULHES, which 
indicates that the veteran's ear possessed some medical 
condition or physical defect and might impose some 
limitations on military classification and assignment.   The 
veteran also underwent audiometric testing for both ears as 
part of the entrance examination.  Audiometric testing 
measures threshold hearing levels in decibels (dB) over a 
range of frequencies in Hertz (Hz).  The threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993) citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988).   
However, hearing loss does not constitute a disability for VA 
purposes when the threshold levels at 500, 1000, 2000, 3000, 
and 4000 Hz are all less than 40 dB and at least three are 25 
dB or less.  See 38 C.F.R. § 3.385.  Prior to November 1967, 
the service department reported audiometric test results 
under American Standard Associates (ASA) values.  The 
Department of Defense adopted the International Standards 
Organization (ISO) values in November 1967. In July 1966, the 
VA adopted the ISO standard, which is the standard applied in 
38 C.F.R. § 3.385.  Therefore, to compare the threshold 
hearing levels to later examinations, the ASA units must be 
converted to the International Standard Organization (ISO) 
units.  The original ASA units will be shown in parenthesis.  
The veteran's entrance examination shows the following 
threshold hearing levels for the left ear as converted from 
ASA units to ISO units: 20 dB (5 dB) at 500 Hz, 20 dB (10 dB) 
at 1000 Hz, 35 dB (25 dB) at 2000 Hz, 30 dB (20 dB) at 3000 
Hz, and 25 dB (20 dB) at 4000 Hz.  The entrance examination 
shows some hearing loss in the veteran's left ear at all five 
frequencies.  However, as the entrance examination does not 
show that the veteran has hearing loss in his left ear at 40 
dB or higher at the required frequencies under VA regulations 
or that his auditory threshold for at least three of the 
frequencies was 26 dB or greater, the evidence indicates the 
veteran did not have a hearing loss disability prior to his 
military service.  See Hensley, 5 Vet. App. at 157.  Thus, 
the veteran's hearing is presumed to be sound upon entry into 
service.

As the presumption of soundness applies to the veteran's 
claim of entitlement to service connection for a left ear 
hearing disability, the Board will address this issue on a 
direct basis.  

The Board notes that the service medical records reveal that 
the veteran complained of pain with drainage and minimal 
hearing of the left ear in August 1967.  Approximately two 
weeks later, in September 1967, the veteran complained of 
left ear discomfort and he was diagnosed with otitis media.  
The veteran's separation examination in October 1969 noted 
that his ears were normal; however, the physician did not 
provide an audiometer result for the veteran's hearing.  .  

As there is no evidence of a hearing loss disability in the 
veteran's left ear as defined by VA regulation shown in 
service, the threshold question is whether there is 
sufficient medical evidence to establish an etiological link 
between the veteran's current hearing loss and his active 
service, to include any noise exposure in service.   The 
veteran underwent a VA examination in March 2004.  After a 
review of the claims file, medical history from the veteran 
and an audiometric examination, the audiologist initially 
stated that the hearing loss in the left ear was as likely as 
not related to events of noise exposure during military 
service.  However, the audiologist further stated that 
hearing loss in the left ear required a medical opinion and 
recommended that the veteran be examined by an ear, nose and 
throat (ENT) specialist.  The veteran was provided with an 
examination by an ENT physician in April 2004.  The examiner 
determined that the veteran's hearing loss in the left ear 
was almost exclusively due to his childhood ear infections as 
attested to by the air-bone gap.  The examiner noted that 
there was very little nerve hearing loss.  The examiner 
provided the opinion that the veteran's left ear hearing loss 
is not related to service.  

The Board finds the opinion by the ENT specialist to be more 
probative than the favorable opinion provided by the 
audiologist.  Although the audiologist provided the opinion 
that it was likely as not that the veteran's left ear hearing 
loss was related to noise exposure in service, in the same 
paragraph the audiologist stated that a medical opinion and 
an evaluation of the veteran's left ear should be provided by 
an ENT specialist.  This suggests that the audiologist's 
opinion was not definite and that the audiologist felt that 
an ENT specialist would be better suited to provide an 
opinion on the etiology of the veteran's current left ear 
hearing loss.   See Obert v. Brown, 5 Vet. App. 30, 33 
(medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim).  The Board 
finds it persuasive that the ENT specialist provided a clear 
rationale for his opinion based on the examination of the 
veteran and the type of damage to the left ear, whereas the 
audiologist did not provide any rationale for her opinion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(the failure of a physician to provide a basis for his or her 
opinion affects the weight or credibility of the evidence).  
Based on the foregoing, the Board gives more probative weight 
to the opinion of the ENT physician.  

The veteran asserts that his left ear hearing loss was caused 
by military service.  Lay persons can provide an account of 
observable symptoms based on using the five senses, such as 
in this case the veteran's observation that he has difficulty 
hearing and when he first noticed having problems with his 
hearing.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, lay assertions regarding medical matters 
such as an opinion whether a disability is related to an 
injury or disease in service has no probative value because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 494-95.  The veteran is not a 
licensed health care professional; therefore, the lay 
evidence offered by the veteran is not competent medical 
evidence and does not prove a relationship between the 
veteran's hearing loss in his left ear and exposure to loud 
noise during military service.  As stated above, the 
probative and persuasive medical evidence of record asserts 
that the veteran's left ear hearing loss is not related to 
his military service.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the 
veteran's claim for entitlement to service connection of a 
left ear hearing disability is not warranted.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


